Citation Nr: 1201007	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a shrapnel wound of the left arm.

3.  Entitlement to an initial compensable disability rating for a scar from a shrapnel wound of the left arm.

4.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for posttraumatic stress disorder (PTSD), assigning a 50 percent evaluation; residuals shrapnel, left arm, assigning a 10 percent evaluation; tinnitus, assigning a 10 percent evaluation; residual scar, shrapnel wound, left bicep, assigning a noncompensable evaluation; and bilateral hearing loss, assigning a noncompensable evaluation, all effective April 14, 2006.  In January 2008, the Veteran submitted a notice of disagreement with the evaluations assigned for his PTSD, hearing loss, and left arm disabilities.  He subsequently perfected his appeal in January 2009.

In September 2011, the Veteran presented sworn testimony during a video conference hearing in Winston-Salem, North Carolina, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

As the Veteran is challenging the disability rating assigned for his service-connected PTSD, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issues of entitlement to an increased initial rating for PTSD and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a shrapnel wound of the left arm are productive of no more than moderate impairment of Muscle Group V.

2.  The Veteran's service-connected scar from a shrapnel wound of the left arm is manifested by dimensions of no more than 0.3cm by 0.2cm and no subjective complaints or functional effects.

3.  Prior to December 16, 2010, the Veteran's right ear hearing loss had a Numeric Designation of I as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss has had a Numeric Designation of IV as per Table VI of the VA schedule of ratings.

4.  From December 16, 2010 to the present, the Veteran's right ear hearing loss had a Numeric Designation of III as per Table VI of the VA schedule of ratings; the Veteran's left ear hearing loss had a Numeric Designation of IV as per Table VI of the VA schedule of ratings.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for service-connected residuals of a shrapnel wound of the left arm have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.73, Diagnostic Code 5305 (2011).

2.  The criteria for a compensable initial disability rating for a service-connected scar from a shrapnel wound of the left arm have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7805 (2007).

3.  Prior to December 16, 2010, the criteria for a compensable initial disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).

4.  From December 16, 2010 to the present, the criteria for a 10 percent initial disability rating for bilateral hearing loss, but no higher, have been met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to initial adjudication of the Veteran's claims, letters dated in May 2006 and January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio at 187.

Additionally, the May 2006 and January 2007 letters informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not identified any additional private or other treatment records that he wishes for VA to obtain in association with his increased rating claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran with VA examinations for his left arm scar in September 2006, his left arm muscle injury in December 2006, and his bilateral hearing loss in August 2006 and December 2010.  The examiners considered the Veteran's reported history and provided a thorough physical examination, including conducting the appropriate testing.  Additionally, the August 2006 and December 2010 VA-QTC audiological examiner noted the functional effects of the Veteran's hearing loss disability in compliance with Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, the Board finds that the examinations of record are adequate for determining the initial disability ratings for the Veteran's left arm injury and scar and bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left arm injury or scar or hearing loss since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  While the Veteran's representative indicated that he had advised the Veteran to seek updated audiological testing at the September 2011 Board hearing, there is no indication that this was in response to a claimed increase in hearing loss symptoms.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that new VA examinations are not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2011).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 3.41 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

A. Left Arm Shrapnel Wound

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2011).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  See 38 C.F.R. § 4.55(b) (2011).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  See 38 C.F.R. § 4.56(d) (2011).  Furthermore, 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and no single factor is per se controlling.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Residuals of gunshot and shell fragment wounds are evaluated on the basis of the following factors: the velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and, current objective clinical findings.  All such evidence serves to define slight, moderate, moderately severe, and severe muscle injuries due to gunshot wounds or other trauma.  See 38 C.F.R. § 4.56 (2011).

The Veteran has been assigned a 10 percent initial evaluation under Diagnostic Code 5305 for his service-connected left arm injury.  He seeks a higher initial rating.

Diagnostic Codes 5301 to 5309 provide the criteria for rating muscle injuries affecting the shoulder girdle and arm.  Diagnostic Code 5301 provides the criteria for rating injuries to Muscle Group I.  See 38 C.F.R. § 4.73, Diagnostic Code 5301 (2011).  Diagnostic Code 5302 provides the criteria for rating injuries to Muscle Group II.  See 38 C.F.R. § 4.73, Diagnostic Code 5302 (2011).  Diagnostic Code 5303 provides the criteria for rating injuries to Muscle Group III.  See 38 C.F.R. § 4.73, Diagnostic Code 5303 (2011).  Diagnostic Code 5304 provides the criteria for rating injuries to Muscle Group IV.  See 38 C.F.R. § 4.73, Diagnostic Code 5304 (2011).  Diagnostic Code 5305 provides the criteria for rating injuries to Muscle Group V.  See 38 C.F.R. § 4.73, Diagnostic Code 5305 (2011).  Diagnostic Code 5306 provides the criteria for rating injuries to Muscle Group VI.  See 38 C.F.R. § 4.73, Diagnostic Code 5306 (2011).  Diagnostic Code 5307 provides the criteria for rating injuries to Muscle Group VII.  See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2011).  Diagnostic Code 5308 provides the criteria for rating injuries to Muscle Group VIII.  See 38 C.F.R. § 4.73, Diagnostic Code 5308 (2011).  Finally, Diagnostic Code 5309 provides the criteria for rating injuries to Muscle Group IX.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2011).

Muscle Group I includes the extrinsic muscles of the shoulder girdle that function to provide upward rotation of the scapula and elevation of the arm above shoulder level.  These muscles consist of the trapezius, levator scapulae, and serratus magnus.  See 38 C.F.R. § 4.73, Diagnostic Code 5301 (2011).

Muscle Group II includes the extrinsic muscles of the shoulder girdle that function to provide depression of the arm from vertical overhead to hanging at the side, downward rotation of the scapula, and, acting with Muscle Group III, forward and backward swing of the arm.  These muscles consist of the pectoralis major II (costernal), latissimus dorsi and teres major, pectoralis minor, and rhomboid.  See 38 C.F.R. § 4.73, Diagnostic Code 5302 (2011).

Muscle Group III includes the intrinsic muscles of the shoulder girdle that function to provide elevation and abduction of the arm to the level of the shoulder and, acting with Group II, forward and backward swing of the arm.  These muscles consist of the pectoralis major I (clavicular) and deltoid.  See 38 C.F.R. § 4.73, Diagnostic Code 5303 (2011).

Muscle Group IV includes the intrinsic muscles of the shoulder girdle that function to provide stabilization of the shoulder against injury in strong movements, holding head of the humerus in the socket, abduction, and outward and inward rotation of the arm.  These muscles consist of the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis.  See 38 C.F.R. § 4.73, Diagnostic Code 5304 (2011).

Muscle Group V includes the flexor muscles of the elbow that function to provide elbow supination and flexion of the elbow.  These muscles consist of the biceps, brachialis, and brachioradialis.  See 38 C.F.R. § 4.73, Diagnostic Code 5305 (2011).

Muscle Group VI includes the extensor muscles of the elbow that function to provide extension of the elbow.  These muscles consist of the triceps and anconeus.  See 38 C.F.R. § 4.73, Diagnostic Code 5306 (2011).

Muscle Group VII includes the muscles arising from the internal condyle of the humerus that function to provide flexion of the wrist and fingers.  These muscles consist of the flexors of the carpus and long flexors of the fingers and thumb and the pronator.  See 38 C.F.R. § 4.73, Diagnostic Code 5307 (2011).

Muscle Group VIII includes the muscles arising mainly from the external condyle of the humerus that function to provide extension of the wrist, fingers, and thumb and abduction of the thumb.  These muscles consist of the extensors of the carpus, fingers, and thumb and the supinator.  See 38 C.F.R. § 4.73, Diagnostic Code 5308 (2011).

Muscle Group IX includes the intrinsic muscles of the hand that function to provide strong grasping movements and delicate manipulative movements.  These muscles consist of the thenar eminence, short flexor, opponens, abductor and adductor of the thumb, hypothenar eminence, short flexor, opponens, and abductor of the little finger, lumbricales, and 4 dorsal and 3 palmar interossei.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2011).

Under Diagnostic Codes 5301, 5305, 5306, and 5307, a noncompensable rating is warranted for slight impairment of the non-dominant arm.  If the impairment is moderate in degree, a 10 percent rating is warranted.  If the impairment is moderately severe, a 20 percent rating is warranted.  Finally, if the impairment is severe, a 30 percent rating is warranted.  See 38 C.F.R. § 4.73, Diagnostic Codes 5301, 5305, 5306, 5307 (2011).

Under Diagnostic Codes 5302 and 5303, a noncompensable rating is warranted for slight impairment of the non-dominant arm.  If the impairment is moderate in degree, a 20 percent rating is warranted.  If the impairment is moderately severe, a 20 percent rating is warranted.  Finally, if the impairment is severe, a 30 percent rating is warranted.  See 38 C.F.R. § 4.73, Diagnostic Codes 5302, 5303 (2011).

Under Diagnostic Codes 5304 and 5308, a noncompensable rating is warranted for slight impairment of the non-dominant arm.  If the impairment is moderate in degree, a 10 percent rating is warranted.  If the impairment is moderately severe, a 20 percent rating is warranted.  Finally, if the impairment is severe, a 20 percent rating is warranted.  See 38 C.F.R. § 4.73, Diagnostic Codes 5304, 5308 (2011).

Finally, under Diagnostic Code 5309, muscle injuries of the hand are rated on limitation of motion with a minimum 10 percent evaluation.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (2011).

A slight disability of muscles involves a simple muscle wound without debridement or infection.  Service department records reflect a superficial wound with brief treatment and return to duty and healing with good functional results.  There are no cardinal signs or symptoms of muscle disability.  The objective findings include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in the muscle tissue.  See 38 C.F.R. § 4.56(d)(1) (2011).

A moderate disability of the muscles involves a through-and-through or deep penetrating wound of a relatively short track by a single bullet or small shell or a shrapnel fragment, and the absence of explosive effect of high-velocity missile and of residuals of debridement or of prolonged infection.  There must be evidence of in-service treatment of the wound.  There must be a record in the file of consistent complaint of one or more of the cardinal symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  The objective findings include entrance and, if present, exit scars which are linear or relatively small, and so situated as to indicate a relatively short track of the missile through the muscle tissue; signs of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  See 38 C.F.R. § 4.56(d)(2) (2011).

A moderately severe disability of muscles involves a through-and-through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, and intermuscular cicatrization.  There must be evidence of hospitalization for a prolonged period in service for treatment of the wound.  The record must contain consistent complaints of cardinal symptoms of muscle wounds.  There must be evidence of unemployability because of inability to keep up with work requirements, if present.  The objective findings are entrance and, if present, exit scars which are so situated as to indicate a track of a missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, or loss of muscle substance or loss of normal firm resistance of muscles compared with the sound side.  The tests of strength and endurance of the muscle groups involved (compared with the sound side) give positive evidence of impairment.  See 38 C.F.R. § 4.56(d)(3) (2011).

Finally, a severe disability of muscles involves a through-and-through or deep penetrating wound due to a high-velocity missile, or a large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and cicatrization.  The history and complaints are similar to the criteria set forth for a moderately severe level, in an aggravated form.  The objective findings include extensive ragged, depressed and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of the missile.  The following, if present, are also signs of severe muscle damage: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; (b) adhesions of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  See 38 C.F.R. § 4.56(d)(4) (2011).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  See 38 C.F.R. § 4.56(c) (2011).

Additionally, VA regulations define normal range of motion of the shoulder, which is defined as 180 degrees of flexion, 180 degrees of abduction, and 90 degrees of internal and external rotation.  Normal range of motion of the elbow is defined as from 0 degrees of extension to 145 degrees of flexion.  Normal range of motion of the forearm is defined as 80 degrees of pronation and 85 degrees of supination.  See 38 C.F.R. § 4.71, Plate I (2011).

A review of the service treatment records is negative for any documentation relating to the Veteran's service-connected muscle injury.  Rather, the Veteran's left arm injury was based on his statements that he received an injury in combat.  See 38 U.S.C.A. § 1154(b) (2011).  The only medical evidence to discuss the severity of the Veteran's left arm shrapnel wound is a December 2006 VA examination.  At that time, the Veteran reported that shrapnel from a rocket attack entered his left bicep in service.  He indicated that the injury bled for a while, he treated it with a band aid, and he did not remove the shrapnel.  He denied any treatment at any time for his left arm, limited activity due to fatigue or inability to move the joint, effects on activities of daily living.  His only reported residuals were intermittent bleeding under the skin, discoloration similar to a bruise, and pain when a blood pressure cuff is used on the arm.  His last reported incidence of discoloration was many years ago, lasting 2 to 3 weeks.  The examiner determined that the Veteran experienced no flares of residuals of a muscle injury.  He also concluded that the affected muscle was the biceps muscle of Muscle Group V.  He did not observe any muscle herniation, abnormal coloration, bruising, signs of circulatory compromise, effects on any joints, adhesions, or tendon, bone, joint, or nerve damage.  Range of motion of the left upper extremity and shoulder, motor function, sensation, muscle strength and function were normal.  The examiner felt a 0.5cm by less than 0.5cm non-tender, non-mobile, hard foreign body in the Veteran's left biceps.  An x-ray of the left humerus showed a radioplaque foreign body of the bicep.  He diagnosed the Veteran with a shrapnel fragment wound of the left upper extremity, involving the biceps, Muscle Group V, with retained foreign body.  He concluded the Veteran experienced no significant effects on his occupation or usual daily activities.

In addition to the VA examination, the evidence also includes hearing testimony from the Veteran regarding his left arm shrapnel wound.  At that time, he again reported pain when taking his blood pressure and occasional discoloration.  He denied any regular pain or discomfort, limitation of motion, or need for pain medication.  He also reported that he was right hand dominant.

As the examiner considered Muscle Group V, and specifically the biceps, to be the only affected muscles, the Board will consider the Veteran's evaluation under Diagnostic Code 5305.  The Veteran is currently compensated at the level for a moderate injury of that muscle group.  There is no evidence to support a finding that his left arm injury is more than moderate.  He experiences few symptoms, only time-limited pain when having his blood pressure taken on that arm and infrequent discoloration.  There is no limitation of motion or other functional effects and he has not complained of any cardinal signs or symptoms of a muscle disability.  There is simply no evidence to support a higher rating for a moderately severe or severe muscle injury to Muscle Group V.  

The Board has reviewed the remaining diagnostic codes relating to musculoskeletal disabilities, but finds that they are inapplicable in this case.  Specifically, there is no medical evidence to support a finding of an injury to any other muscle group, nor are there any finding of limited range of motion to permit a rating based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5213; 38 C.F.R. § 4.73, Diagnostic Codes 5301-5304, 5306-5309 (2011). 

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 10 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an initial disability rating in excess of 10 percent for residuals of a shrapnel wound of the left arm must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Left Arm Scar

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Code 7805 for his service-connected left arm scar.  He seeks a higher initial rating.

The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were recently amended, effective October 23, 2008.  However, as the Veteran's claim was received in 2006 and this amendment applies to applications for benefits received by VA on or after October 23, 2008, these changes do not apply to the claim currently on appeal.

Under Diagnostic Code 7805, other scars are rated based on limitation of function of the affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

The Veteran was afforded a VA examination to evaluate his left arm scar in September 2006.  At that time, the examiner observed a 0.2cm by 0.2cm scar over the left biceps.  He did not observe any tenderness on palpation, adherence to underlying tissue, limitation of motion or loss of function, or skin ulceration or breakdown over the scar.  Additionally, there is no indication that the Veteran reported any other functional or other effects from his left arm scar.

The December 2006 VA examiner also discussed the Veteran's left arm scar when evaluating his shrapnel wound.  The examiner observed a 0.3cm by 0.1cm scar on the left biceps that was white, non-tender, superficial, flexible, and somewhat mobile.  He did not observe any adherence to underlying tissue, skin breakdown, inflammation, edema, keloid, or limitation of motion.  The Veteran did not report any functional limitations from the scar.

Additionally, at his September 2011 Board hearing, the Veteran testified that he did not experience any symptoms related to his left biceps scar, including pain, numbness, limitation of motion or use, or recurrent bleeding, pus, or reopening from the scar. 

The lay and medical evidence of record fails to establish that the Veteran's left biceps scar warrants a compensable rating.  He has not alleged any limitation of function of the affected part to warrant a compensable rating under his currently assigned diagnostic code.  Notably, he has not complained of any symptoms whatsoever relating to scar.

The Board has also reviewed the remaining diagnostic codes relating to scars, but finds that they are inapplicable in this case.  Specifically, there is no evidence that the Veteran's scar is deep, unstable, or painful on examination, or causes limited motion.  Additionally, as the medical evidence shows underlying soft tissue damage, the rating criteria for superficial scars are inapplicable.  As such, an increased rating is not warranted under the other diagnostic codes relating to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2007); see also 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2) (2007) (a superficial scar is one not associated with underlying soft tissue damage).  In any event,  the scar measures no more than 0.3cm by 0.2cm and is not painful or unstable.

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned noncompensable disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an initial compensable disability rating for a scar from a shrapnel wound of the left arm must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

C. Hearing Loss

The Veteran has been assigned a noncompensable initial evaluation under Diagnostic Code 6100 for his service-connected bilateral hearing loss.  He seeks a higher initial rating.

The VA rating scheme for the evaluation of hearing loss provides ratings from noncompensable to 100 percent based on the results of controlled speech discrimination tests together with the results of puretone audiometry tests which average puretone thresholds at 1000, 2000, 3000 and 4000 Hertz.  See 38 C.F.R. § 4.85 (2011).  The evaluation of hearing impairment applies a formula which is essentially a mechanical application of the VA Schedule for Rating Disabilities to numeric designations after audiology evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Alternatively, Table VIA uses only the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) provides that if puretone thresholds in the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, an evaluation can be based either on Table VI or Table VIA, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) provides that if the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an evaluation can be based on either Table VI or Table VIA, whichever results in a higher numeric designation, and that designation will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  In this case, audiometric results from the August 2006 and December 2010 VA-QTC examinations do not meet these criteria for either ear under 38 C.F.R. § 4.86(a) or (b).  As such, the Veteran's bilateral hearing loss can only be evaluated under Table VI.

The Board notes that the Veteran submitted personal statements and hearing testimony in support of his claim.  Although the Veteran, as a layperson, is competent to attest to the presence of symptoms of hearing loss, it is now well established that laypersons, without medical training, are not competent to relate those symptoms to a particular diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2011) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While he can describe what he experiences, he is not able to provide competent evidence as the audiometry or measured level of his hearing loss to support a higher disability rating.

The Veteran has been afforded two VA audiological examinations in association with his present claim.  He was first examined in August 2006.  At that time, the puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
20
60
65
LEFT
40
70
75
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 percent in the left ear.  Puretone threshold averages were 40 decibels for the right ear and 66.25 decibels for the left ear.  According to 38 C.F.R. § 4.85, the right ear had a designation of I and the left ear had a designation of IV, based on Table VI.  The point where I and IV intersect on Table VII indicates a disability rating of 0 percent.

The Veteran was more recently examined in December 2010.  At that time, the puretone thresholds, in decibels, were as follows:




HERTZ

1000
2000
3000
4000
RIGHT
25
30
65
70
LEFT
45
70
75
80

Speech audiometry revealed speech recognition ability of 78 percent in the right ear and 76 percent in the left ear.  Puretone threshold averages were 47.5 decibels for the right ear and 67.5 decibels for the left ear.  The Veteran complained of difficulty hearing with no significant effects on his occupation and no effect on his usual daily activities.  According to 38 C.F.R. § 4.85, the right ear had a designation of III and the left ear had a designation of IV, based on Table VI.  The point where III and IV intersect on Table VII indicates a disability rating of 10 percent.

In light of the above findings, the Board finds that the Veteran's bilateral hearing loss did not warrant a compensable rating prior to the December 2010 VA-QTC audiological examination.  As of the December 2010 VA-QTC examination, the Veteran's bilateral hearing loss warranted a 10 percent rating.  Therefore, in light of the medical evidence of record, the Board finds that a noncompensable rating is appropriate prior to December 16, 2010 and a 10 percent rating is appropriate from December 16, 2010 to the present.

Additionally, the Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the disability ratings as set out above during the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Fenderson, supra.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable initial rating prior to December 16, 2010 and an initial rating in excess of 10 percent from December 16, 2010 to the present, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

D. Extraschedular Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected left arm injury or scar or bilateral hearing loss.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  

With regard to the Veteran's left arm injury, the Veteran's currently assigned 10 percent evaluation considers his complaints of occasional pain and discoloration.  There is no evidence to suggest an unusual disability picture that is not considered by the rating criteria.

With regard to the Veteran's left arm scar, the rating criteria account for any complaints of pain, limitation of motion, or other functional effects that the Veteran may have.  As he has denied any symptoms with a functional effect, there is no evidence of special or exceptional symptomatology to indicate that his scar is not adequately evaluated under the rating criteria.

With regard to the Veteran's bilateral hearing loss, his audiological testing results fall squarely within Table VI of the rating criteria for hearing loss.  The Board acknowledges that the Veteran has indicated that he has difficulty understanding what people are saying.  However, the Board notes that the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that any functional impairment due to hearing loss with regard to speech discrimination is a disability picture that is considered in the current schedular rating criteria.  Additionally, the Board notes that the Veteran complained of lack of sleep and nightmares as a result of his hearing loss at the December 2010 VA-QTC examination.  However, these symptoms are accounted for in the disability evaluations to be assigned for the Veteran's service-connected PTSD, remanded below.  As such, any additional consideration under the hearing loss evaluation would constitute the above-prohibited pyramiding.

In short, the evidence does not support the proposition that the Veteran's left arm shrapnel wound, left bicep scar, or bilateral hearing loss presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Thus, referral of these issues to the appropriate VA officials for consideration of extraschedular evaluations is not warranted in this case.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for residuals of a shrapnel wound of the left arm is denied.

Entitlement to an initial compensable disability rating for a scar from a shrapnel wound of the left arm is denied.

Entitlement to an initial compensable disability rating for bilateral hearing loss, prior to December 16, 2010, is denied.

Entitlement to an initial disability rating of 10 percent for bilateral hearing loss, from December 16, 2010 to the present, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to its adjudication of the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD and TDIU.

With regard to the Veteran's claim for an increased initial rating for PTSD, there is some evidence that the Veteran's symptoms may have worsened since his last VA examination.  At his September 2011 Board hearing, the Veteran testified that his PTSD symptoms had worsened since his last examination.  Additionally, his friend, R. W., testified that the Veteran had expressed suicidal ideation within the months prior to the hearing.  Suicidal ideation is a symptom that the Veteran denied on the prior VA examination.  As this new symptom may indicate a worsening of the Veteran's PTSD symptoms, the Board finds that a new VA examination is warranted in order to determine the current severity of his PTSD.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 3.327(a) (2011).  

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to an increased initial rating for PTSD must be remanded for a new VA examination.

With regard to the Veteran's claim for TDIU, the Veteran claims that his service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  As an increased rating for PTSD could impact the Veteran's TDIU claim, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  As such, following the readjudication of the Veteran's claim of entitlement to an increased initial rating for PTSD, the AMC should readjudicate his claim for TDIU.  Specifically, the AMC should obtain a VA examination addressing the Veteran's employability.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of any outstanding VA psychiatric treatment records from the Charlotte VA Community Based Outpatient Clinic, and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.

2.  Thereafter, the Veteran should be scheduled for a VA compensation examination with an appropriate expert in order to determine the current severity of his PTSD.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.

3.  Following completion of the above two actions, the Veteran should be scheduled for an appropriate VA examination in order to determine whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  A complete rationale must be provided for any opinion.

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an initial rating in excess of 50 percent for PTSD should be readjudicated.  Thereafter, the claim of entitlement to TDIU should be adjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


